Motion for leave to appeal to the Court of Appeals granted. The opinion of this court handed down on May 20, 1932 [235 App. Div. 509], is modified by striking therefrom the following: “ The mortgage, however, in the present foreclosure action contains, among other things, the covenant that the mortgagor will pay all taxes, assessments or water rates, and in default thereof the mortgagee may pay the same. In other words, water bills may be paid by the mortgagee upon the mortgagor’s default and the amount added to the lien of the mortgage.” Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ. Settle order on notice.